The ground of the decision by the vice-chancellor, that the husband was justified in separating from his wife and making a home for his mother, when the wife insisted upon the husband's mother, with whom her relations were not pleasant, finding a home elsewhere than in the home of the parties, seems to us to be unnecessary to a proper decision of this *Page 47 
case. However commendable such display of filial duty may be, it is going far to say that such devotion may be permitted to conflict with the conjugal duty a husband owes to his wife. Further, it seems to us, if the wife's conduct, in the circumstances of this case, justified the husband in leaving his wife and cleaving to his mother and amounted to constructive desertion of the husband by the wife, to render it available as a defense it must appear that such desertion was obstinately continued. Fraser v. Fraser, 87 N.J. Eq. 633. This question was not dealt with by the court below.
We think the decree in this case should be affirmed, for the reason that it appears that the defendant therein had been contributing to the support of his wife from the time of separation down to and including the date of the decree, and it does not appear that the sum provided by him was not reasonable, having regard to the circumstances of the parties.
The decree will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 15.
For reversal — None.